Citation Nr: 0514775	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-14 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service in the United States Army 
from May 1943 to December 1946, died in October 2001.  The 
appellant is the veteran's widow; she submitted a VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Widow or Child, in November 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The RO also denied the appellant's claim 
under the provisions of 38 U.S.C.A. § 1151.

In February 2005, a hearing was conducted at the RO before 
the undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript 
of that Board hearing has been associated with the claims 
file.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide that 
compensation under chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a 
service[]provider used by the Secretary 
for such purpose under section 3115 of 
this title) as part of an approved 
rehabilitation program under chapter 31 
of this title.

38 U.S.C.A. § 1151 (West 2002).  

The appellant has advanced more than one theory of 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  First, she 
argues that the prescription and administration of beta-
blockers for the veteran's heart condition either caused or 
aggravated the pulmonary condition that was etiologically 
linked to his death.  Second, she argues that the failure to 
continue a prescription of heparin (or some other anti-
coagulant) at the time of the veteran's discharge from a VA 
hospital on September 21, 2001, led to the development of the 
emboli that caused the veteran's death.

Review of the medical evidence of record reveals that the 
appellant received some pertinent medical care from the 
Hospice of Northern Kentucky after he was discharged from the 
VA hospital on September 21, 2001.  However, no records from 
that health-care provider are of record.  Accordingly, the 
appellant should be asked to provide a release for those 
records, and they should be requested.  

In addition, no VA health care records dated earlier than 
1998 are of record and this makes it difficult to track the 
onset dates for the medical conditions that contributed to 
the veteran's death.  The Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also notes 
that, pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA must obtain outstanding federal 
records, which may well contain significant medical findings 
and conclusions.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2004).  Therefore, the 
relevant VA treatment records should be obtained and 
associated with the claims file.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  38 C.F.R. 
§ 3.312.  The appellant contends that the veteran's service-
connected varicose veins of the left leg led to venous 
insufficiency that in turn led to the development of emboli 
that caused the veteran's death.  The current medical opinion 
of record on that point was rendered without the benefit of 
all of the medical evidence of record.  Furthermore, the 
opinion does not provide an adequate response to all of the 
appellant's contentions.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate her claims and 
of what part of such evidence she should 
obtain and what part the RO will yet 
attempt to obtain on her behalf.  She 
should also be told to provide any 
evidence in her possession that is 
pertinent to her claims on appeal.  
38 C.F.R. § 3.159 (2003).

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran beginning in January 1990 
not already of record should be 
identified and obtained.  All records 
obtained should be associated with the 
claims file.  This should include nurses' 
notes, progress notes, doctors' orders, 
pulmonary and cardiology evaluations, 
social work notes, imaging reports, 
pulmonary function studies, laboratory 
reports, etc.  These records should be 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
files should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results.

3.  The RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that provided the veteran any 
treatment for his cardiac, vascular or 
pulmonary conditions since January 1990, 
and secure all available relevant reports 
not already of record from those sources.  
In particular, the complete records from 
the Hospice of Northern Kentucky and the 
Cardiology Center of Cincinnati should be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  Following completion of the above-
requested development, the RO should 
arrange for a review of the veteran's 
records by a VA health care provider who 
specializes in the treatment of 
cardiovascular and pulmonary disease, or 
other available appropriate specialist, 
preferably one who did not examine the 
veteran or review his records in the 
past.  Following the review of the 
complete record, including VA records 
dated in 2001, hospice records, the 
terminal hospital records and a copy of 
this remand, the reviewer should furnish 
opinions concerning the following:

(a)  What were the manifestations of 
vascular and cardiovascular disease 
present prior to April 17, 2001?
(b)  What were the manifestations of 
cardiopulmonary disease present prior to 
April 17, 2001?
(c)  Did the veteran develop any 
additional identifiable disabilities due 
to any VA hospital care rendered between 
April 17, 2001 and September 21, 2001, or 
lack thereof?  (The reviewer should 
discuss the use or non-use of beta-
blockers and anti-coagulants on chronic 
heart failure, chronic obstructive 
pulmonary disease, vascular insufficiency 
and the development of pulmonary emboli.)  

(d)  Did the veteran's service-
connected varicose veins of the left leg 
play any role in the development of, the 
severity of, or the worsening of any 
identified contributing cause (including 
pulmonary emboli, venous insufficiency, 
proximal vein thrombosis, COPD, 
congestive heart failure, diabetes) of 
the veteran's death.

Specifically, the reviewer should address 
the questions of:
(i)  whether the course of treatment 
the veteran received in VA facilities was 
in any way careless, negligent, lacking 
in proper skill, or reflective of error 
in judgment or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It should 
also be noted whether any additional 
disability was the result of an event not 
reasonably foreseeable. 
(ii)  whether the course of 
treatment the veteran received subsequent 
to his release from VA care in September 
2001 was in any manner related to the 
cause of his demise; and
(iii)  whether any service-connected 
disability or combination of service-
connected disabilities (lumbar spine, 
left leg varicose veins, malaria and 
shell fragment wound scars of the left 
forearm and left thigh) caused debility 
such that the veteran was less capable of 
resisting the effects of terminal 
illness?  

(The reviewer is advised that the 
question of negligence is at issue.  The 
reviewer should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the reviewer should so 
indicate.)

5.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

6.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims.  If 
any benefit sought remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

